Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into as of August 3,
2015 by and between Endurance International Group Holdings, Inc., a Delaware
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”) and Marc Montagner (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer as of and following the Effective Date (as defined below) and desires to
memorialize the terms and conditions of such employment in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Parties agree as follows:

1. DEFINITIONS. As used in this Agreement, capitalized terms shall have the
meanings set forth in this Agreement. The following capitalized terms shall have
the following meanings:

(a) “Affiliate” of a Person shall mean a Person that directly or indirectly
Controls, is Controlled by, or is under common Control with the Person
specified.

(b) “Annual Bonus” shall mean the annual cash bonus, if any, payable to the
Executive in respect of any given calendar year pursuant to Section 5 of this
Agreement.

(c) “Base Salary” shall mean the annual rate of base salary provided for in
Section 4(a) below or any increased annual rate of base salary granted to the
Executive pursuant to Section 4(a) of this Agreement.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cause” shall mean:

(i) a continued failure of the Executive to perform his duties and
responsibilities (other than as a result of physical or mental illness or
injury) after receipt of written notice from the Board of such failure, provided
that the Executive shall have 30 calendar days after the date of receipt of such
notice in which to cure such failure (to the extent cure is possible);

(ii) the Executive’s willful misconduct or gross negligence which is materially
injurious to the Company or any of its Affiliates (whether financially,
reputationally or otherwise);

(iii) a breach by the Executive of his fiduciary duty or duty of loyalty to the
Company or its Affiliates which is materially injurious to the Company or any of
its Affiliates (whether financially, reputationally or otherwise);

 

1



--------------------------------------------------------------------------------

(iv) the indictment of the Executive for any felony or other serious crime
involving moral turpitude; or

(v) the Executive’s (A) breach of any restrictive covenant regarding competition
or solicitation or (B) material breach of any other restrictive covenant
(including, without limitation, non-disclosure of confidential information), in
each case to which he is subject pursuant to this Agreement or any other
agreement with the Company or any of its Affiliates (the “Restrictive
Covenants”); provided that, in the case of a breach described in clause (v)(B)
above, the Board shall provide the Executive with written notice of such breach
and the Executive shall have 30 calendar days after the date of receipt of such
notice in which to cure such failure (to the extent cure is possible).

If, within the three-month period immediately following the Termination Date, it
is discovered that the Executive engaged in conduct which could have resulted in
the Executive’s employment with the Company being terminated for Cause, as such
term is defined above, the Participant’s employment shall, at the election of
the Board, in its sole discretion, be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause occurred.

(f) A “Change in Control” shall mean the occurrence of one or more of the
following events:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, and amended
(the “Exchange Act”)) (a “13D Person”) of beneficial ownership of any capital
stock of the Company if, after such acquisition, such 13D Person beneficially
owns (within the meaning of Rule 13d-3 under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the 13D Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company) or (II) any
acquisition by any corporation pursuant to a Business Combination (as defined
below) which complies with clauses (x) and (y) of subsection (iii) of this
definition; or

(ii) a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
this Agreement by the Board or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing

 

2



--------------------------------------------------------------------------------

Directors at the time of such nomination or election; provided, however, that
there shall be excluded from this clause (y) any individual whose initial
assumption of office occurred as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no 13D Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

(iv) the liquidation or dissolution of the Company.

(g) “Change in Control Period” shall mean the period beginning on the date on
which a Change in Control is consummated and ending on the one-year anniversary
thereof.

(h) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, and all
rules and regulations promulgated thereunder.

(j) “Company Employee” shall mean an employee, director or independent
contractor of or for the Company or any of its Affiliates (to the extent such
Affiliate is engaged in a Competing Business).

(k) “Competing Business” shall mean any business engaged in a line of business
in which the Company or its subsidiaries (i) is engaged as of the Termination
Date, (ii) has memorialized plans (electronically or otherwise) to become
engaged within the six-month period immediately following the Termination Date
or (iii) has plans of which the Executive knows (or of which there is a
reasonable expectation that the Executive should have known) to become engaged
within the six-month period immediately following the Termination Date.

 

3



--------------------------------------------------------------------------------

(l) “Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(m) “Effective Date” shall mean the date specified in Section 2 below.

(n) “Person” shall mean an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

(o) “Restricted Period” shall mean the period beginning on the Termination Date
and ending eighteen months after the Termination Date.

(p) “Stock Incentive Plan” shall mean the Endurance International Group
Holdings, Inc. 2013 Stock Incentive Plan (or its successor).

(q) “Termination Date” shall mean the date specified in Section 10(b).

(r) “Term of Employment” shall mean the period specified in Section 2 below
(including any extension as provided therein).

(s) “Work Product” shall mean all ideas, works of authorship, inventions and
other creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by the Company and/or any
of its Affiliates, that relate in any manner whatsoever to the business,
existing or proposed, of the Company and/or any of its Affiliates, or any other
business or research or development effort in which the Company and/or any of
its Affiliates engages during the Term of Employment.

2. TERM OF EMPLOYMENT.

The Term of Employment shall begin on September 15, 2015 (the “Effective Date”).
Subject to the terms hereof, the Term of Employment shall extend until the
second anniversary of the Effective Date. Commencing on the second anniversary
of the Effective Date and on each anniversary thereafter, the Term of Employment
shall be renewed automatically for succeeding terms of (1) year, unless either
Party gives written notice to the other Party at least ninety (90) days prior to
the expiration of the then-current term of the intention not to renew (a
“Non-Renewal Notice”). If a Non-Renewal Notice is provided by either Party, then
the Executive’s employment with the Company shall cease as of the end of the
then-current Term of Employment. Notwithstanding the foregoing, the Term of
Employment may be earlier terminated by either Party in accordance with the
provisions of Section 9, 10 and 11 of this Agreement, and in such event the Term
of Employment shall end on the Termination Date.

 

4



--------------------------------------------------------------------------------

3. POSITION, DUTIES AND RESPONSIBILITIES.

(a) During the Term of Employment, the Executive shall be employed as the Chief
Financial Officer of the Company and shall have such duties, responsibilities
and authority as shall be reasonably determined from time to time by the Chief
Executive Officer of the Company (the “CEO”). Further, the Executive shall
(i) serve on such boards of directors of subsidiaries of the Company and/or
(ii) hold such corporate officer titles and positions of the Company and any of
its subsidiaries, as may be requested by the CEO in his sole discretion, in any
such case without additional compensation therefor. The Executive, in carrying
out his duties under this Agreement, shall report directly to the CEO. During
the Term of Employment, subject to Section 3(b) and except for permitted
vacation periods and reasonable periods of illness, the Executive shall devote
substantially all of his business time and attention to the performance of his
duties hereunder and shall use his reasonable best efforts, skills and abilities
to promote the Company’s interests.

(b) Nothing herein shall preclude the Executive from (i) continuing to serve as
a director and advisor on the board of directors of the corporations and
entities set forth on Schedule I hereto, (ii) serving on up to one other board
of directors (or advisory committee) of a corporation or entity with the prior
express written consent of the Board (which consent will not be unreasonably
withheld), (iii) serving on the boards of a reasonable number of trade
associations and civic or charitable organizations and (iv) managing personal
investments, so long as such activities set forth in this Section 3(b) do not
conflict or materially interfere with the effective discharge of his duties and
responsibilities under Section 3(a) above.

4. BASE SALARY; SIGNING BONUS; RELOCATION BONUS; RELOCATION REIMBURSEMENT.

(a) Base Salary. During the Term of Employment, the Executive shall be paid an
annualized gross Base Salary, payable in accordance with the regular payroll
practices of the Company, of $450,000. The Base Salary shall be reviewed
annually for increase (but not decrease) in the sole discretion of the Board.

(b) Signing Bonus. The Executive shall be eligible to earn a bonus of $400,000
(the “Signing Bonus”), subject to the terms and conditions set forth in Sections
4(b) and (e) of this Agreement. The Signing Bonus shall be payable to the
Executive in two installments: the first payment of $200,000 shall be paid no
later than 30 days following the Effective Date and the remaining $200,000
payment shall be included in the first payroll run following January 1, 2016,
each subject to the Executive’s continued employment with the Company through
the date on which such Signing Bonus payment is paid.

(c) Relocation Bonus. The Executive shall receive a relocation bonus of $250,000
(the “Relocation Bonus”), subject to the terms and conditions set forth in
Sections 4(c) and (e) of this Agreement. The Relocation Bonus shall be payable
to the Executive as soon as practicable after receipt by the Company of notice
that the Executive intends to begin relocation, but no later than 30 days
following such notice, subject to the Executive’s continued employment with the
Company through the date on which such Relocation Bonus is paid. The Relocation
Bonus is intended for any relocation-related expenses, including but not limited
to, movers, moving vans, boxes, and airline flights.

 

5



--------------------------------------------------------------------------------

(d) Relocation Reimbursements. In addition to the Relocation Bonus, the Company
agrees to reimburse the Executive for the cost of up to three months of
temporary executive housing incurred prior to the first anniversary of the
Effective Date (the “Housing Allowance”), provided that such expense has been
preapproved by the Company’s Chief People Officer. In the event the Executive is
unable to relocate immediately, the Housing Allowance may be used to reimburse
the Executive for commuting expenses until the Executive has relocated. The
estimated value of the Housing Allowance is $8,000/month for three months, or an
aggregate estimated value of $24,000. The Company also agrees to reimburse the
Executive for any reasonably documented, nonrefundable school fees that are
forfeited as a result of the Executive’s relocation.

(e) Clawback. In the event that the Executive’s employment is terminated by the
Company for Cause or by the Executive without Good Reason prior to the second
anniversary of the Effective Date, the Executive shall pay the Clawback Amount
to the Company as soon as practicable, but no later than 30 days following, the
Termination Date. For purposes of this Agreement, the “Clawback Amount” shall
mean an amount equal to the product of (i) the amounts of the Signing Bonus and
Relocation Bonus actually paid by the Company to the Executive as of the
Termination Date and (ii) (X/24), where X is equal to 24 less the number of full
calendar months in the period beginning on the Effective Date and ending on the
Termination Date.

5. ANNUAL BONUS OPPORTUNITY.

During the Term of Employment, the Executive shall be eligible to earn an Annual
Bonus pursuant to the terms and conditions of the Company’s Management Incentive
Plan, a copy of which has been provided to the Executive, in respect of each
full fiscal year occurring during the Term of Employment, subject to the
Executive’s continued employment through December 31 of each such year. The
target amount of the Annual Bonus (the “Target Annual Bonus Opportunity”) shall
be 75.0% of the Executive’s Base Salary.

6. EQUITY INTERESTS.

Subject to approval by the Board (or an authorized committee thereof), the
Company shall grant to the Executive, on or about the Effective Date, an equity
award with a total value of $2,500,000, split equally between an award of
restricted stock (an “RS Award”) and an option to purchase shares of the
Company’s common stock (“Stock Option Grant”). The RS Award and the Stock Option
Grant shall be granted under the Company’s Stock Incentive Plan and shall be
subject to the terms and conditions of the agreements and notices under which
they are issued. The RS Award shall vest over a 4-year period, with 25% vesting
annually. The Stock Option Grant shall vest over a 4-year period, with 25%
vesting after one year, and the remaining 75% vesting in equal monthly
installments over the following 3 years. The number of shares subject to the RS
Award will be calculated by using the closing stock price per share of the
Company’s common stock (the “Closing Price”) at the close of business on the
date on which the RS Award and Stock Option Grant are approved by our Board (the
“Grant Date”). The number shares subject to the Stock Option Grant will be
calculated based on one-third of the Closing Price on the Grant Date and the
exercise price of the Stock Option Grant will be equal to the Closing Price on
the Grant Date.

 

6



--------------------------------------------------------------------------------

7. EMPLOYEE BENEFIT PROGRAMS.

During the Term of Employment, the Executive shall be entitled to participate in
any employee retirement, welfare and fringe benefit plans and programs made
available to the Company’s senior executive officer level employees generally,
as such plans or programs may be in effect from time to time. The Company shall
pay the expenses associated with the Executive’s participation in such benefit
plans to the same extent the Company pays the expenses associated with the
participation by other similarly situated senior executive officer level
employees of the Company.

8. REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES; PERQUISITES; VACATIONS.

(a) Business Expenses. The Executive is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all reasonable business expenses
incurred in connection with the performance of his duties hereunder, subject to
the Executive’s provision of reasonable documentation of such expenses in
accordance with the Company’s business expense reimbursement policy as may be in
effect from time to time.

(b) Perquisites. During the Term of Employment, the Executive shall be entitled
to any perquisites that are generally offered to other senior executive officers
of the Company, on terms and conditions as determined by the Company from time
to time.

(c) Vacation. Consistent with Company’s policy for executive employees, the
Executive will not accrue paid vacation.

9. TERMINATION OF EMPLOYMENT.

(a) Death. The Executive shall terminate employment with the Company, and the
Term of Employment shall terminate, upon the Executive’s death.

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment for Disability if the Executive has experienced a permanent
disability as defined in the Company’s long-term disability plans (a
“Disability”). The termination of the Executive’s employment by the Company for
Disability shall not be considered a termination without Cause for purposes of
this Agreement.

(c) For or Without Cause or Voluntarily (Other Than for Good Reason). The
Company may terminate the Executive’s employment for Cause or without Cause. The
Executive may voluntarily terminate his employment, other than for Good Reason
(“Voluntary Resignation”), provided that the Executive provides the Company with
notice of his intent to terminate his employment at least thirty (30) days in
advance of the Termination Date.

(d) Good Reason. The Executive may terminate his employment with the Company for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
connection with the Executive’s termination of employment, the occurrence of any
of the following events without his consent:

(i) a material diminution in the Executive’s duties and responsibilities other
than a change in the Executive’s duties and responsibilities that results from
becoming part of a larger organization following a Change in Control;

 

7



--------------------------------------------------------------------------------

(ii) the Company’s material breach of this Agreement, including the failure to
timely pay Base Salary or any other amounts due under this Agreement; or

(iii) a relocation of the Executive’s primary work location after the Effective
Date such that his daily commute is increased by more than 40 miles;

provided that, within 30 days following the occurrence of any of the events set
forth in clauses (i), (ii) or (iii), the Executive shall have delivered written
notice to the Company of his intention to terminate his employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Executive’s right to terminate employment for Good Reason, and
the Company shall not have cured such circumstances within 30 days following the
Company’s receipt of such notice.

10. PROCEDURE FOR TERMINATION OF EMPLOYMENT.

(a) Notice of Termination of Employment. Any termination of the Executive’s
employment with the Company (other than a termination of employment on account
of the death of the Executive) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 26 hereof.

(b) Termination Date. The Termination Date shall mean: (i) if the Executive’s
termination of employment occurs due to the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s termination of employment occurs due
to the Executive’s Disability, the date on which the Executive receives a Notice
of Termination from the Company; (iii) if the Executive’s termination of
employment occurs due to the Executive’s voluntary resignation without Good
Reason, the date specified in the notice given pursuant to Section 9(c) hereof,
which shall not be less than thirty (30) days after Company’s receipt of the
Notice of Termination; (iv) if the Executive’s termination of employment occurs
due to the Executive’s termination for Good Reason, the date of his termination
in accordance with Section 9(d) hereof; (v) if the Executive’s termination of
employment occurs pursuant to a non-renewal of the Term of Employment by either
Party, the end of the then-current Term of Employment; and (vi) if the
Executive’s termination of employment occurs for any other reason, the date on
which a Notice of Termination is given or any later date (within thirty
(30) days, or any alternative time period agreed upon by the Parties, after the
giving of such Notice of Termination) set forth in such Notice of Termination.
Effective as of the Termination Date, unless otherwise determined by the Board,
the Executive shall be deemed to have resigned from any and all positions he
then holds with the Company and its Affiliates.

11. PAYMENTS UPON TERMINATION OF EMPLOYMENT.

(a) Termination Due to Death or Disability. In the event that the Executive’s
employment hereunder is terminated due to his death or Disability, the Executive
(or his estate or his beneficiaries, in the event of his death), shall be
entitled to receive:

(i) Payment in respect of (A) his accrued but unpaid Base Salary through the
Termination Date, (B) any unpaid business expense reimbursements due to the
Executive under Section 8 of this Agreement and (C) notwithstanding anything to
the contrary in Section 5 of this Agreement, in the event that the Termination
Date occurs after the end of a fiscal year, but prior to the date on which the
Annual Bonus earned by the Executive with respect to such fiscal year is paid to
the Executive, payment of such Annual Bonus ((A), (B) and (C) together, the
“Accrued Amounts”). The Accrued Amounts shall be paid as soon as reasonably
practicable, but no later than thirty (30) days, following the Termination Date;
and

(ii) payment of vested benefits, if any, in accordance with the applicable
benefit plans and programs of the Company as in effect from time to time.

 

8



--------------------------------------------------------------------------------

(b) Termination by the Company for Cause, Voluntary Resignation or Termination
Due to Non-Renewal.

(i) In the event the Company terminates the Executive’s employment hereunder for
Cause or in the event of a Voluntary Resignation, or the Executive’s employment
hereunder is terminated as a result of the delivery of a Non-Renewal Notice, the
Executive shall be entitled to receive:

(A) payment of the Accrued Amounts as soon as reasonably practicable, but no
later than thirty (30) days, following the Termination Date; and

(B) payment of vested benefits, if any, in accordance with the applicable
benefit plans and programs of the Company as in effect from time to time.

(c) Termination by the Company without Cause or by the Executive for Good
Reason.

(i) In the event that the Executive’s employment hereunder is (x) terminated by
the Company without Cause, other than due to Disability or death or (y) the
Executive resigns for Good Reason, the Executive shall be entitled to receive:

(A) payment of the Accrued Amounts as soon as reasonably practicable, but no
later than thirty (30) days, following the Termination Date;

(B) payment of vested benefits, if any, in accordance with the applicable
benefit plans and programs of the Company as in effect from time to time; and

 

9



--------------------------------------------------------------------------------

(C) subject to (x) the Executive’s satisfaction of the Release Requirements and
(y) the Executive’s continued compliance with the Restrictive Covenants:

(1) continued payment of Base Salary at the annualized rate in effect on the
Termination Date for a period of:

 

  (A) if the Termination Date does not occur within the Change in Control
Period, twelve (12) months following the Termination Date; or

 

  (B) if the Termination Date does occur within the Change in Control Period,
twenty-four (24) months following the Termination Date, in either case payable
in accordance with the Company’s usual and customary payroll practices;

(2) payment of Annual Bonus at target, payable monthly over a period of
(A) twelve (12) months following the Termination Date if the Termination Date
does not occur within the Change in Control Period, or (B) twenty-four
(24) months following the Termination Date if the Termination Date does occur
within the Change in Control Period, in either case payable in accordance with
the Company’s usual and customary payroll practices; and

(3) reimbursement on a monthly basis for the COBRA premiums paid by the
Executive each month (up to eighteen (18) months) to receive COBRA benefits for
himself and his immediate family, in accordance with applicable law (the “COBRA
Amount”); provided, however, that if the Executive becomes re-employed with
another employer and becomes eligible for medical insurance coverage under a
plan maintained by such employer, the Executive shall be obligated to provide
the Company with written notice of his new employment within five (5) business
days of obtaining such new employment and the reimbursement by the Company of
the COBRA Amount shall cease and the Company shall have no further obligation in
connection therewith.

(ii) Payments to be made under Section 11(c)(i)(C) (the “Severance Payments”)
shall be provided or shall commence on the 60th day after the Termination Date
(the “Release Date”), provided that, as of the 50th day after the Termination
Date, the Release Requirements are satisfied. If the Release Requirements are
not satisfied as of the 50th day after the Termination Date (and the Release has
been provided to the Executive as of the Termination Date), then the Executive
shall not be entitled to any payments or benefits under the foregoing
subsections and the Company and its Affiliates shall have no further obligations
in connection therewith. If the Release Requirements are satisfied,

 

10



--------------------------------------------------------------------------------

then the portion of the Severance Payments which would otherwise have been paid
during the period between the Termination Date and the Release Date shall
instead be paid as soon as reasonably practicable following the Release Date.
For purposes of this Agreement, the “Release Requirements” shall be satisfied
if, as of the applicable date, the Executive has executed a general release of
claims against the Company and its Affiliates in substantially the form attached
hereto as Exhibit A and the revocation period required by applicable law has
expired without the Executive’s revocation of such release.

(d) No Mitigation Requirement or Offset. In the event of any termination of
employment under this Section 11, the Executive shall be under no obligation to
seek other employment and, except as otherwise provided in
Section 11(c)(i)(C)(2), there shall be no offset against amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that he may obtain.

(e) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that the Executive shall not be
entitled to any other form of severance or termination payments or benefits from
the Company, including, without limitation, payments or benefits otherwise
payable under any of the Company’s regular severance policies.

(f) Nature of Payments. Any amounts due under this Section 11 are in the nature
of severance payments considered to be reasonable by the Company and the
Executive and are not in the nature of a penalty.

12. RESTRICTIVE COVENANTS.

(a) Non-Competition.

(i) The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Affiliates and accordingly agrees that
during the Term of Employment and the Restricted Period, the Executive will not
directly or indirectly become an employee, director, or independent contractor
of, or a consultant to, or perform any services for, or acquire any financial
interest in, any Person engaging in a Competing Business.

(ii) Notwithstanding anything to the contrary in this Agreement, the Executive
may:

(A) directly or indirectly own, solely as an investment, securities of any
Person engaged in a Competing Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Executive
(1) is not a controlling person of, or a member of a group which controls, such
person and (2) does not, directly or indirectly, own one percent (1%) or more of
any class of securities of such Person (excluding any interest the Executive
owns through a mutual fund, private equity fund or other pooled account);

 

11



--------------------------------------------------------------------------------

(B) provide services for a subsidiary or division of a Person that is engaged in
a Competing Business as long as such subsidiary or division (1) is not itself
engaged in a Competing Business and (2) does not, and the Executive does not,
provide any services to the Person that is engaged in a Competing Business that
relate (directly or indirectly) to such Competing Business; and

(C) continue to engage in those activities set forth in Section 3(b), provided
that Executive is not engaging in such activities for a Competing Business.

(b) Non-Solicitation.

(i) During the Term of Employment and the Restricted Period, the Executive will
not, whether on the Executive’s own behalf or on behalf of or in conjunction
with any person, company, business entity or other organization whatsoever,
solicit or hire, or attempt to solicit or hire:

(A) any customer or supplier of the Company or any of its Affiliates in
connection with any business activity that then competes with the Company or
such Affiliate(s) or to terminate or alter in a manner adverse to the Company or
such Affiliate(s) such customer’s or supplier’s relationship with the Company or
such Affiliate(s); or

(B) any Company Employee or individual who was a Company Employee within the
six-month period immediately prior thereto to terminate or otherwise alter his
or her employment with, and/or provision of services for, the Company or its
Affiliates.

(c) Confidentiality.

(i) The Executive hereby agrees that, during the Term of Employment and
thereafter, other than in the proper performance of his duties for the Company
and its Affiliates, he will hold in strict confidence any proprietary
information or Confidential Information related to the Company or any of its
Affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all information of the Company or any of its Affiliates (in whatever
form) which is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists or customers’
or trade secrets, provided that Confidential Information shall not include
(A) information the Executive is required to disclose by applicable law,
regulation or legal process so long as the Executive notifies the Company
promptly (it being understood that “promptly” shall mean “prior to” unless prior
notice is not possible, in which case “promptly” shall mean as soon as
practicable following) of the Executive’s obligation to disclose Confidential
Information by applicable law, regulation or legal process and cooperates with
the Company to limit the extent of such disclosure, or (B) any information that
is or becomes publicly known through no

 

12



--------------------------------------------------------------------------------

fault of the Executive. Notwithstanding anything to the contrary, the Executive
is not prohibited from reporting possible violations of federal law or
regulations to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation and the
Executive is not required to obtain the Company’s approval or notify the Company
that the Executive intends to make or has made such a report or disclosure.

(ii) The Executive agrees that at the time of the termination of his employment
with the Company, whether at the insistence of the Executive or the Company, and
regardless of the reasons therefor, he will deliver to the Company, and not keep
or deliver to anyone else, any and all notes, files, memoranda, papers and, in
general, any and all physical and electronic matter containing Confidential
Information, including any and all documents significant to the conduct of the
business of the Company or any subsidiary or Affiliate of the Company which are
in his possession, except for any documents for which the Company or any
subsidiary or Affiliate of the Company has given written consent to removal at
the time of the termination of the Executive’s employment.

(d) Non-Disparagement. The Executive agrees that he will not, any time during
the Term of Employment and on or after the time of the termination of his
employment with the Company for any reason, directly or indirectly, disparage
(i) the Company or its Affiliates, (ii) the business, property or assets of the
Company or its Affiliates, or (iii) any of the former, current or future
officers, directors, employees or shareholders of the Company or its Affiliates.
The Company shall use its reasonable best efforts to cause its officers and
members of the Board (in their individual capacities or on behalf of the
Company) not to, at any time during the Term of Employment and on or after the
time of the termination of Executive’s employment with the Company for any
reason, directly or indirectly, make or publish any disparaging statements or
remarks about the Executive. Nothing in this Section shall be construed to limit
the ability of Executive or the Company’s officers or members of the Board (in
their individual capacities or on behalf of the Company) to give truthful
testimony pursuant to valid legal process, including but not limited to, a
subpoena, court order or a government investigative matter.

(e) Injunctive Relief. It is impossible to measure in money the damages that
will accrue to the Company or any of its Affiliates in the event that the
Executive breaches any of the Restrictive Covenants. In the event that the
Executive breaches any such Restrictive Covenant, the Company or any of its
Affiliates shall be entitled to an injunction restraining the Executive from
violating such Restrictive Covenant (without posting any bond). If the Company
or any of its Affiliates shall institute any action or proceeding to enforce any
such Restrictive Covenant, the Executive hereby waives the claim or defense that
the Company or any of its Affiliates has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Company or any of its Affiliates has an adequate remedy at law. The foregoing
shall not prejudice the Company’s or any of its Affiliates’ other rights or
remedies under applicable law or equity. In addition, the Company and the
Executive agree that the Executive violates any Restrictive Covenant, the
Company may cease payment of the Severance Payments and shall also be entitled
to recoup any portion of the Severance Payments that were previously paid to the
Executive.

 

13



--------------------------------------------------------------------------------

13. WORK PRODUCT.

(a) In consideration of the Company’s promises and undertakings in this
Agreement, the Executive agrees that all Work Product will be disclosed promptly
by the Executive to the Company, shall be the sole and exclusive property of the
Company, and is hereby assigned to the Company, regardless of whether (i) such
Work Product was conceived, made, developed or worked on during regular hours of
his employment or his time away from his employment, (ii) the Work Product was
made at the suggestion of the Company; or (iii) the Work Product was reduced to
drawing, written description, documentation, models or other tangible form.
Without limiting the foregoing, the Executive acknowledges that all original
works of authorship that are made by the Executive, solely or jointly with
others, within the scope of his employment and that are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act (17 U.S.C., Section 101), and are therefore owned by the Company
from the time of creation.

(b) The Executive agrees to assign, transfer, and set over, and the Executive
does hereby assign, transfer, and set over to the Company, all of his right,
title and interest in and to all Work Product, without the necessity of any
further compensation, and agrees that the Company is entitled to obtain and hold
in its own name all patents, copyrights, and other rights in respect of all Work
Product. The Executive agrees to (i) cooperate with the Company during and after
his employment with the Company in obtaining patents or copyrights or other
intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal and deliver all documents tendered by the Company to evidence
its ownership thereof throughout the world; and (iii) cooperate with the Company
in obtaining, defending and enforcing its rights therein.

(c) The Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between the
Executive and any other Person. The Executive further represents that he has no
other employment or undertakings that might restrict or impair his performance
of this Agreement. The Executive will not in connection with his employment by
the Company, use or disclose to the Company any confidential, trade secret, or
other proprietary information of any previous employer or other Person that the
Executive is not lawfully entitled to disclose.

14. POST-TERMINATION OBLIGATIONS.

Following the Term of Employment the Executive shall, upon reasonable notice,
use his reasonable best efforts to assist and cooperate with the Company and its
counsel by providing such information and assistance to the Company as may
reasonably be required by the Company at the Company’s expense in connection
with any existing or threatened claim, arbitral hearing, litigation, action or
governmental or other investigation involving the conduct of business of the
Company or its Affiliates not commenced by or involving the Executive. The
Executive’s obligation to cooperate shall be reasonably limited so as not to
unreasonably interfere with his other business obligations, and shall not exceed
one hundred (100) hours.

 

14



--------------------------------------------------------------------------------

15. ARBITRATION.

(a) Any dispute, claim or controversy arising under or in connection with this
Agreement or the Executive’s employment hereunder or the termination thereof,
other than injunctive relief under Section 12 hereof, shall be settled
exclusively by arbitration administered by the American Arbitration Association
(the “AAA”) and carried out in the Commonwealth of Massachusetts. The
arbitration shall be conducted in accordance with the AAA rules governing
commercial arbitration in effect at the time of the arbitration, except as
modified herein. There shall be one arbitrator, mutually selected by the Company
and the Executive from a list of arbitrators provided by the AAA within thirty
(30) days of receipt by respondent of the demand for arbitration. If the Company
and Executive cannot mutually agree on an arbitrator within thirty (30) days,
then the parties shall request that the AAA appoint the arbitrator and the
arbitrator shall be appointed by the AAA within fifteen (15) days of receiving
such request.

(b) The arbitration shall commence within forty-five (45) days after the
appointment of the arbitrator; the arbitration shall be completed within sixty
(60) days of commencement; and the arbitrator’s award shall be made within
thirty (30) days following such completion. The parties may agree to extend the
time limits specified in the foregoing sentence.

(c) The arbitrator may award any form of relief permitted under this Agreement
and applicable law, including damages and temporary or permanent injunctive
relief, except that the arbitral tribunal is not empowered to award damages in
excess of compensatory damages, and each party hereby irrevocably waives any
right to recover punitive, exemplary or similar damages with respect to any
dispute. The arbitrator may award attorney’s fees. The award shall be in writing
and shall state the reasons for the award.

(d) The decision rendered by the arbitral tribunal shall be final and binding on
the parties to this Agreement. Judgment may be entered in any court of competent
jurisdiction. The parties hereto waive, to the fullest extent permitted by law,
any rights to appeal to, or to seek review of such award by, any court. The
parties hereto further agree to obtain the arbitral tribunal’s agreement to
preserve the confidentiality of the arbitration.

16. LEGAL FEES AND INDEMNIFICATION.

(a) Except as specifically provided in Section 15(c), each Party shall bear the
cost of any legal fees and other fees and expenses which may be incurred in
connection with the negotiation of, and enforcing its respective rights under,
this Agreement.

(b) During the Term of Employment and for so long as there exists liability
thereafter with regard to the Executive’s activities during the Term of
Employment on behalf of the Company, the Company shall indemnify the Executive
to the fullest extent permitted by applicable law (and in no event in connection
with the Executive’s gross negligence or willful misconduct), and shall at the
Company’s election provide the Executive with legal representation or shall
advance to the Executive reasonable attorneys’ fees and expenses as such fees
and expenses are incurred (subject to an undertaking from the Executive to repay
such advances if it shall be finally determined by a judicial decision which is
not subject to further appeal that the Executive was not entitled to the
reimbursement of such fees and expenses).

(c) During the Term of Employment and for six years thereafter, the Executive
shall be entitled to the same directors’ and officers’ liability insurance
coverage that the Company provides generally to its other directors and
officers, as may be amended from time to time for such directors and officers.

 

15



--------------------------------------------------------------------------------

17. ASSIGNABILITY; BINDING NATURE.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
Rights or obligations of the Company under this Agreement may be, and may only
be, assigned or transferred by the Company pursuant to a merger or consolidation
in which the Company is the continuing entity, or the sale or liquidation of all
or substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law, provided that any amount due hereunder to the Executive at the time of
his death shall instead be paid to his estate or his designated beneficiary.

18. AMENDMENT OR WAIVER.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

19. SECTION 409A.

(a) To the extent applicable, this Agreement will be construed to comply, and
administered in compliance, with Section 409A of the Code.

(b) Notwithstanding anything in this Agreement to the contrary, if as of the
Termination Date the Executive is a “specified employee” as defined in
Section 409A of the Code and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then:

(i) the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the first business day of the
seventh month following Termination Date (or the earliest date as is permitted
under Section 409A of the Code), or

 

16



--------------------------------------------------------------------------------

(ii) (A) with respect to the provision of in-kind benefits hereunder which are
otherwise not exempt from the six (6) month delay requirements, during the
period beginning on the Termination Date, and ending on the six (6) month
anniversary of such date, Executive may be permitted to commence use of such
benefits so long as Executive reimburses the Company, on the last business day
of each month, all or part of which occurs during such period, for the amount of
any income imputed to Executive under applicable tax rules as a result of any
benefits provided to Executive during such month, and (B) in such event, on the
1st business day of seventh month following the Termination Date, the Company
shall make a one-time, lump sum cash payment to Executive in an amount equal to
the payments made by Executive in accordance with Section 19(b)(ii)(A) above,
together with interest thereon accruing at the applicable federal rate for
instruments of less than one year, and

(iii) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred to
the extent that such deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax.

(c) For purposes of Section 409A of the Code, (i) references herein to the
Executive’s Termination Date, “termination of employment” or like reference
shall refer to the Executive’s separation from service with the Company within
the meaning of Section 409A of the Code and (ii) the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

(d) Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (y) the Company shall
reimburse the Executive for expenses for which he is entitled to be reimbursed
on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

(e) The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 19; provided that,
notwithstanding anything in this Agreement to the contrary, neither the Company
nor any of its Affiliates, employees or representatives shall have any liability
to Executive with respect to any tax liabilities imposed on Executive under
Section 409A of the Code. In the event that any changes are made to Section 409A
of the Code, this Section 19 shall be deemed amended to the extent necessary to
cause this Agreement to comply with such changes to such law.

 

17



--------------------------------------------------------------------------------

20. SEVERABILITY.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

21. SURVIVORSHIP.

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to achieve the intended
preservation of such rights and obligations. In particular, the provisions of
Sections 11, 12, 13 and 14 shall remain in effect as long as is necessary to
give effect thereto.

22. REFERENCES.

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

23. GOVERNING LAW.

This Agreement shall be governed in accordance with the laws of the Commonwealth
of Massachusetts without reference to its principles of conflict of laws.

24. WITHHOLDING.

The Company shall be entitled to withhold from any payment to the Executive any
amount of tax withholding required by applicable law at the times dictated by
applicable law.

25. HEADINGS.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

26. NOTICES.

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

 

18



--------------------------------------------------------------------------------

If to the Company:

   Endurance International Group Holdings, Inc.

   10 Corporate Drive

   Suite 300

   Burlington, MA 01803

   Attention: General Counsel

If to the Executive, to the most recent address shown on the records of the
Company.

27. ENTIRE AGREEMENT.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes in all respects any
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Parties with respect thereto. Under no
circumstances shall the Executive be entitled to any other payments or benefits
of any kind, except for the payments and benefits described or referred to
herein, unless otherwise agreed to the Company and the Executive in writing.

28. COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC. By:  

/s/ Kathy Andreasen

Name:   Kathy Andreasen Title:   Chief People Officer

[Signature Page for Employment Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Marc Montagner

Marc Montagner

 

[Signature Page for Employment Agreement]



--------------------------------------------------------------------------------

Schedule I

Existing Board of Directors

Cogent Communications, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

SEPARATION AND RELEASE AGREEMENT

1. I, (Insert Name), hereby acknowledge that my employment by Endurance
International Group (the “Company”) has ended as of (Insert Date), (the
“Termination Date”). I further acknowledge that I have already received all
compensation of any type whatsoever to which I am entitled through my
Termination Date from the Company or from any other “Released Party” (as that
term is defined in Paragraph 4 below), including, without limitation, all
accrued but unused vacation pay.

2. Severance Benefit. In exchange for the Company’s receipt of this Release,
signed by me, and provided I do not revoke this Release in the manner specified
in Paragraph 14 herein within seven (7) days after signing it, the Company will
provide to me by mail the following severance benefit (the “Severance Benefit”)
following the ending of the revocation period: (Insert Dollar Amount) which is
an amount equal to (Insert Equivalent) of my current base salary, subject to tax
withholding, customary deductions and other deductions required by law. I agree
and acknowledge that this Severance Benefit constitutes a payment or benefit to
which I would not be entitled if I did not sign this Release. I understand that
information will be provided to me about my right to continue health benefits
through the Company at my expense through the federal law known as COBRA.

3. Release of Claims. In consideration of the Severance Benefit, I, on behalf of
myself, my heirs, assigns, legal representatives, successors in interest, and
any person claiming through me or any of them, hereby completely release and
forever discharge all “Released Parties” (as that term is defined in paragraph 4
below) from any and all claims, demands or liabilities whatsoever, based on any
act or omission occurring before my signing of this Release, including, without
limitation, any claims, demands or liabilities arising out of my employment with
any Released Party or the ending of such employment. The matters released
include, but are not limited to, any claim arising under: Title VII of the Civil
Rights Act of 1964; the Federal Civil Rights Act of 1991; the Worker Adjustment
and Retraining Notification Act of 1988; the Americans with Disabilities Act of
1990; the Federal Family and Medical Leave Act of 1993; the Equal Pay Act; the
Ralph Civil Rights Act; the Employee Retirement Income Security Act of 1974; the
Age Discrimination in Employment Act; the Older Workers’ Benefit Protection Act;
the Massachusetts General Laws; the Massachusetts Fair Employment Practice Act;
any federal, state or local law, regulation or ordinance regulating wages, hours
and working conditions; any action based on any alleged breach of contract,
breach of the covenant of good faith and fair dealing, fraud, fraudulent
inducement or any other tort; any violation of public policy or statutory or
constitutional rights; any claim for severance pay, bonus or similar benefit,
sick leave, pension, retirement, vacation pay, holiday pay, stock options, car
allowance, life insurance, health or medical insurance, or any other fringe
benefit; any claim for reimbursement of health or medical costs; and any claim
for disability. Notwithstanding anything in this release to the



--------------------------------------------------------------------------------

contrary, this release shall not effect a release of any claim I may have for
post-termination rights or benefits under my employment agreement and any claim
for indemnification from the Company under my employment agreement or otherwise.

4. “Released Parties” Defined. For purposes of this Release, the term “Released
Parties” means the Company, and each of its respective parents, subsidiaries and
affiliates, and all of the current and former employees, officers, directors,
trustees, agents, representatives, shareholders, attorneys, accountants,
partners, insurers, advisors, partnerships, joint venturers, successors and
assigns, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs) of any of them, in their individual
and official capacities, and the respective heirs and personal representatives
of any of them, and any other persons acting by, through, under or in concert
with any of them.

5. Release of Unknown Claims. I understand and agree that this Release
extinguishes all claims I have against any Released Party, whether such claim is
currently known or unknown, vested or contingent, foreseen or unforeseen. I
understand that if any fact concerning any matter covered by this Release is
found hereafter to be other than or different from the facts I now believe to be
true, I expressly accept and assume that this Release shall be and remain
effective, notwithstanding such difference in the facts.

6. No Claims. I agree that I will not file, nor encourage or knowingly permit
another to file, any claim, charge, action, or complaint (collectively “Claim”)
concerning any matter released herein. If I have previously filed any such
Claim, I agree to take all steps necessary to cause it to be withdrawn without
delay. I hereby agree to pay all costs and expenses, including reasonable
attorneys’ fees, incurred by any Released Party in connection with defending
against any Claim filed or prosecuted in violation of this provision. I further
agree that if any Claim is filed or prosecuted in violation of this provision,
the Company may, in its sole discretion, require me to return to the Company the
value of any payment or benefit that was provided to me for having signed this
Release. Notwithstanding the foregoing, nothing in this Release shall limit or
restrict my right to (a) challenge the validity of this Release under the ADEA,
or (b) prosecute any ADEA claim if such claim arises after I sign this Release,
and no such action on my part shall be deemed to violate this provision or any
other provision of this Release.

7. Release Confidential. I represent and agree that I will keep the terms of
this Release, including the amount of the Severance Benefit, completely
confidential, and that I will not disclose such information to anyone, except as
follows: (a) to my immediate family and professional representatives (provided
they agree to be bound by this confidentiality provision); (b) to any
governmental taxing authority; and (c) in response to subpoena or other legal
process, provided that before making such disclosure, I shall give the Company
as much prior notice thereof as practical to enable the Company to seek, at its
sole discretion, an appropriate order preventing such disclosure.

8. Non-Disclosure Agreement. Regardless of whether or not I sign this Release, I
have expressly acknowledged in the Non-Disclosure Agreement which I signed on or
about (Insert Date) (the “Non-Disclosure Agreement”) that its provisions remain
in full force and effect following my Termination Date. Nothing in this Release
changes my continuing obligations pursuant to the Non-Disclosure Agreement.



--------------------------------------------------------------------------------

9. Non-Disparagement. I will not disparage the business operations, business
practices, products or services of the Company or any Released Party.

10. Entire Agreement. This Release constitutes the entire agreement between the
Company and me as to any matter referred to in this Release. This Release
supersedes all other agreements between the Company and me. In executing this
Release, I am not relying upon any agreement, representation, written or oral
statement, understanding, omission, or course of conduct that is not expressly
set forth in this Release.

11. Governing Law; Arbitration. This Release shall be governed by and enforced
in accordance with the laws of the State of Massachusetts, without regard to its
conflicts of law principles. I agree that any controversy or claim arising out
of or in any way relating to this Release or the breach thereof, my employment
with the Company, or the ending of such employment will be settled by final and
binding arbitration in accordance with JAMS Employment Arbitration Rules and
Procedures in effect at the time the claim is made, and that a judgment upon any
award rendered by the arbitrator may be rendered in any court having
jurisdiction. In reaching a decision, the arbitrator will have no authority to
change, extend, modify, or suspend any of the terms of this Release but will
have the authority to order injunctive relief. I agree that any arbitration will
be filed with JAMS and heard in Boston, Massachusetts. The arbitrator shall
apply, as applicable, federal or Massachusetts substantive law and law of
remedies. I understand and agree that this arbitration provision shall not apply
to claims brought in a court of competent jurisdiction by either me or any
Released Party to compel arbitration under this provision, to enforce an
arbitration award or to obtain preliminary injunctive and/or other equitable
relief in support of claims to be prosecuted in an arbitration by me or any
Released Party.

12. Successors and Assigns. This Release will bind and inure to the benefit of
the successors, assigns, heirs and personal representatives of the Released
Parties and me.

13. Review Period. I acknowledge that prior to signing this Release, I have been
advised to consult with an attorney of my choice to review the Release, and have
taken such opportunity to the extent I wish to do so. I further acknowledge that
the Company has given me at least twenty-one (21) days to decide whether I wish
to execute this Release.

14. Revocation. I understand that I may revoke this Release at any time during
the seven (7) days after I sign it (the “Last Revocation Day”), and that the
Release shall not become effective until the end of that revocation period. In
the event I choose to revoke the Release, such revocation must be by means of a
writing signed by me and delivered within the seven (7) day revocation period as
follows: via facsimile or hand-delivery to Pam Clark at Endurance International
Group., 10 Corporate Drive #300, Burlington, Massachusetts 01803 or by facsimile
number (602) 258-0588. If I revoke this Release via facsimile, I agree that my
facsimile signature will be valid and binding for all purposes.



--------------------------------------------------------------------------------

15. Modification in Writing. No provision of this Release may be modified,
amended or waived except by a writing signed by me and an authorized
representative of the Company.

16. No Admission of Liability. This Release shall not at any time or for any
purpose be deemed an admission of liability of any kind by any Released Party.
This Release may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.

17. Headings. The headings, titles and captions contained in this Release are
inserted only for the convenience of the parties and for reference, and in no
way define, limit, extend or describe the scope of this Release or the intent of
any provision hereof.

18. Severability. If any provision of this Release shall, for any reason, be
held by a court or other tribunal of competent jurisdiction to be invalid, void
or unenforceable, in whole or in part, such adjudication shall in no way affect
any other provisions of this Release or the validity or enforcement of the
remainder of this Release, and any provision thus affected shall itself be
modified only to the extent necessary to bring the provision within the
applicable requirements of the law.

19. Timely Execution. To receive the Severance Benefit, I must sign this Release
on or after my Last Day Worked, and return it to the Company within twenty-one
(21) days of my Last Day Worked, as follows: hand delivery or first-class mail
to Pam Clark at Endurance International Group., 10 Corporate Drive #200,
Massachusetts 01803 or by facsimile number (602) 258-0588.

 

Sincerely, The Endurance International Group, Inc. By:  

 

Its:  

 

EMPLOYEE’S ACCEPTANCE OF RELEASE

I have read this Release and I understand all of its terms. I acknowledge and
agree that this Release is executed voluntarily, without coercion, and with full
knowledge of its significance. I further acknowledge that I have been given
twenty-one (21) days during which to decide whether to execute this Release, and
have used that time to the extent I wish to do so. I understand that my
execution of this Release constitutes a full, unconditional general release of
any and all known or unknown claims that I may have against any Released Party,
despite the fact that I may become aware of claims in the future which I did not
consider prior to signing this Release.

 

Date:  

 

      

 

         (Insert Employee Name)